IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA15-879-2

                              Filed: 21 November 2017

N.C. Industrial Commission, I.C. No. U00070

IN THE MATTER OF HOUSE, Claim for Compensation Under the North Carolina
Eugenics Asexualization and Sterilization Compensation Program, Claimant-
Appellant.



      Appeal by Claimant-Appellant House from amended decision and order

entered 11 May 2015 by the North Carolina Industrial Commission. Heard originally

in the Court of Appeals 30 November 2015, and opinion filed 16 February 2016.

Petition for discretionary review was allowed by the North Carolina Supreme Court

for the limited purpose of reversing the Court of Appeals’ dismissal of Claimant’s

“constitutional claim.” The case was remanded to the Court of Appeals for expedited

consideration of Claimant’s “constitutional claim” on the merits.


      The Bollinger Law Firm, PC, by Bobby L. Bollinger, Jr., for Claimant-
      Appellant.

      Attorney General Joshua H. Stein, by Assistant Attorney General Marc X.
      Sneed, for North Carolina Department of Justice, Tort Claims Section.


      McGEE, Chief Judge.


      The North Carolina Industrial Commission (“the Industrial Commission”)

found that Ms. House (“Claimant”) was involuntarily sterilized on 27 November 1974.

This matter was first decided by this Court on 16 February 2016. In re House, __
                                           IN RE HOUSE

                                         Opinion of the Court



N.C. App. __, 782 S.E.2d 115 (2016) (“House I”).1 We held in House I that Claimant

could not demonstrate that she was a qualified recipient of the Eugenics

Asexualization and Sterilization Compensation Program, based upon the following:

                N.C. Gen. Stat. § 143B–426.50(5) sets forth two
                requirements that must be proven before a claimant may
                be considered a qualified recipient: (1) the claimant must
                have been involuntarily sterilized “under the authority of
                the Eugenics Board of North Carolina,” and (2) the
                claimant must have been involuntarily sterilized in
                accordance with the procedures as set forth in “Chapter
                224 of the Public Laws of 1933 or Chapter 221 of the Public
                Laws of 1937.” N.C. Gen. Stat. § 143B–426.50(5). In the
                present case, unfortunately, Claimant cannot show that
                either of these requirements has been met.

                There is no record evidence that the Eugenics Board was
                ever informed of Claimant’s involuntary sterilization, nor
                that it was consulted in the matter in any way. Because
                the language of N.C. Gen. Stat. § 143B–426.50(5) is clear,
                “there is no room for judicial construction, and [this Court]
                must give it its plain and definite meaning.” Correll, 332
                N.C. at 144, 418 S.E.2d at 235. Further, all the evidence
                in this matter clearly demonstrates that Claimant’s
                involuntary sterilization was performed without adherence
                to the requirements set forth in “Chapter 224 of the Public
                Laws of 1933 or Chapter 221 of the Public Laws of 1937.”
                N.C. Gen. Stat. § 143B–426.50(5). Therefore, we must
                affirm.

Id. at ___, 782 S.E.2d at 120. Our Supreme Court granted Claimant’s petition for

discretionary review by order entered 28 September 2017, stating: “To prevent

manifest injustice, the petition for discretionary review filed in [this case] is allowed



      1   See House I for the factual and procedural background of this case.

                                                 -2-
                                     IN RE HOUSE

                                   Opinion of the Court



for the limited purpose of remanding the case to the Court of Appeals for expedited

consideration of [C]laimant’s constitutional claim on the merits.” Claimant sets forth

two arguments on appeal:

             I. [Claimant’s] Sterilization Initiated By Government
             Officials Had To Be Performed Under Public Law 1933,
             Chapter 224 In Order To Be Performed Lawfully.

             II. The Full Commission’s Strict Construction Of N.C. Gen.
             Stat. § 143(b)-426.50(5) Constitutes Denial Of
             Compensation Benefits To [Claimant] Due To An Overly
             Strict and Technical Construction Of The Statute.

      There is nothing in Claimant’s arguments, as set forth above, that indicates

Claimant was attempting to make any constitutional argument on appeal. Upon a

thorough additional review of Claimant’s arguments on appeal, we can locate no

cognizable constitutional argument. Although Claimant does state: “A person who is

sterilized by the state ‘is forever deprived of a basic liberty.’ Skinner v. Oklahoma,

316 U.S. 535, 541 (1942)[,]” this singular statement does not constitute an argument

that this Court can address.

      Because Claimant in the present matter made no “constitutional claim” in her

appeal, there is nothing for this Court to consider pursuant to the mandate of our

Supreme Court’s 28 September 2017 order, and we reaffirm our opinion in House I.

We incorporate our opinion in House I, __ N.C. App. __, 782 S.E.2d 115, into this

opinion, adopt its analysis in its entirety, and re-affirm this Court’s holding in House

I based upon that analysis.


                                          -3-
                         IN RE HOUSE

                       Opinion of the Court



AFFIRMED.

Judges DILLON and DAVIS concur.




                              -4-